Title: Fryday July 20 1787 London.
From: Adams, Abigail
To: 


       This day three years I landed at Deal. Since that time I have travelld to France, to Holland and several parts of England but have never kept any journal, or record except what my Letters to my Friends may furnish nor have I ever perused this Book since it was first written till this Day when looking into the first page, it excited all my former emotions and made the Tears flow affresh. I have now determined on this journey to keep a journal. This Day we set out from Grosvenour Square on a Tour to Plimouth. Mr. Adams, myself, Mrs. Smith and Son about 3 months old, her Nursery maid, Esther my own maid and Edward Farmer a footman, our own Coachman and a postilion. Our first Stage was to Epsom in the county of Surry where we dinned. This place is famous for the races which are held there. From Epsom we proceeded to Guilford where we put up for the Night. This is an agreeable road and a highly cultivated Country.
      